Citation Nr: 0518943	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-34 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lupus 
erythematosus.

3.  Entitlement to service connection for hyperlipidemia 
(high cholesterol).

4.  Entitlement to an initial evaluation greater than 10 
percent for intermittent pelvic pain following endometrial 
ablation.

5.  Entitlement to an initial evaluation greater than 10 
percent evaluation for headaches.

6.  Entitlement to an initial evaluation greater than 10 
percent for hyperextension of the left knee with internal 
derangement, status post arthroscopic repair.

7.  Entitlement to an initial evaluation greater than 10 
percent for low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decisions rendered in September 2002 
and April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for intermittent pelvic 
pain following endometrial ablation and headaches in the 
September 2002 rating decision, granting, respectively, 10 
percent and noncompensable evaluations.  The veteran appealed 
the ratings assigned.  Hence, the Board will consider the 
proper evaluation to be assigned for the veteran's service 
connected intermittent pelvic pain following endometrial 
ablation from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson.  

Moreover, the Board notes that the RO granted service 
connection for headaches in the September 2002 rating 
decision, initially granting a noncompensable evaluation.  
Subsequently, the RO granted an increased rating to 10 
percent in an April 2004 rating decision.  As this increased 
rating does not constitute a full grant of all benefits 
possible for the veteran's headaches, and as the veteran has 
not withdrawn her claim, the issue concerning entitlement to 
an increased rating for headaches is still pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

However, the issue of entitlement to a higher initial 
evaluation for headaches is being remanded for further 
development.  When the matter comes before the Board, the 
Board will also then consider the claim in accordance with 
Fenderson.

The July 2002 VA examination report reflects that the veteran 
is diagnosed with an adjustment disorder, chronic, related to 
the veteran witnessing her ex-husband attack another male, 
and uterine leiomyoma.

Concerning the adjustment disorder, the Board notes that 
these events occurred while the veteran was on active 
service.  Hence, a claim for an acquired psychiatric disorder 
to include adjustment disorder, is inferred from the July 
2002 VA examination report.

Concerning the uterine leiomyoma, the examiner described the 
myoma, or tumor, as measuring two centimeters and appearing 
in the anterior part of the uterus, just above the cervix.  
Hence, an inferred claim is found for service connection for 
this manifestation, including consideration of the assignment 
of a separate, compensable evaluation under Diagnostic Code 
7628.

These matters are thus referred to the RO for appropriate 
action.

The issues of entitlement to higher initial evaluations for 
headaches, and for left knee and lower back disabilities 
addressed in the REMAND portion of the decision below are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the issues addressed in this decision.

2.  The veteran does not manifest PTSD.

3.  The veteran does not manifest lupus erythematosus.

4.  Elevated cholesterol and lipid levels are laboratory 
findings and not a disability for VA compensation purposes; 
and underlying disease and/or disability potentially related 
to the findings of elevated cholesterol and lipid levels are 
either not shown to be present by medical evidence or are the 
subject of separate, independent claims. 

5.  The service connected intermittent pelvic pain following 
endometrial ablation is manifested by symptoms that require, 
but are controlled by, continuous treatment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  Service connection for lupus erythematosus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for high cholesterol (hyperlipidemia) 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 
5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

4.  An initial evaluation greater than 10 percent for 
intermittent pelvic pain following endometrial ablation is 
not warranted.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for PTSD, lupus erythematosus, 
hyperlipidemia and to a higher initial evaluation for 
intermittent pelvic pain following endometrial ablation.  VA 
has complied with the notice and duty to assist provisions of 
the VCAA, and the veteran was advised by VA of the 
information required to substantiate her claims.

The RO issued the veteran VCAA letters in June 2002, April 
2003, and April 2004 which, in aggregate addressed the issues 
that are the subject of this decision.  In particular, the 
Board notes that while the June 2002 VCAA letter identified 
the issue concerning the now service connected pelvic 
condition as one involving service connection (as was then 
appropriate), subsequent letters acknowledged that service 
connection had been granted and that the issue on appeal was 
the evaluation assigned the disability.  These letters 
further indicated what evidence the veteran needed to provide 
in order to prevail in her claims for service connection and, 
subsequently, higher evaluations.  Finally, the August 2003 
statement of the case and April 2004 supplemental statement 
of the case in aggregate gave notice of the evidence that had 
been received, the revisions effected in the regulations by 
VCAA, and the laws and regulations governing the grant of 
service connection for PTSD, lupus erythematosus, and 
hyperlipidemia and the assignment of a higher initial 
evaluation for the service connected intermittent pelvic pain 
following endometrial ablation. 

The VA has accorded the veteran VA examinations in July 2002 
and in February 2004.  Concerning treatment records, the 
veteran has declined to respond to the VCAA letters 
requesting that she identify her claimed stressors and her 
treating physicians.  However, the veteran has submitted 
treatment records, which the RO has duly considered.  
Moreover, where, as in the case with the claim for a higher 
initial evaluation for headaches, the medical evidence 
submitted presents a disability picture that does not 
coincide with that already represented in the claims file, 
the Board has remanded the issue for further development, to 
include further examination and clarification of the 
disability pictures.  Where the evidence indicates that 
additional disability is present, the Board has referred the 
matter for adjudication of a claim for service connection 
and/or consideration of the assignment of a separate, 
compensable evaluation.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her claims 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and her 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

A.  PTSD

In the present case, medical evidence reflects that the 
veteran is not currently diagnosed with PTSD.

The veteran's report of medical examination at discharge, 
dated in April 2002 does show complaints of frequent trouble 
sleeping and a history of physical assault described as 
spousal abuse.  The examiner then diagnosed PTSD.

In July 2002, the veteran underwent VA examination at which 
time she reported feeling stressed because her ex-husband was 
stalking her and punched out the eye of a man in front of 
her.  She reported the ex-husband continues to call her in 
attempts to rekindle their relationship, but that he also 
made a pass at her daughter's friend and was, during their 
relationship, unfaithful.  The examiner objectively observed 
the veteran to present as casually dressed with good eye 
contact.  Mood was okay, and affect was congruent with mood.  
The veteran's thought process was coherent and negative for 
suicidal or homicidal ideations.  Insight and judgment were 
found to be adequate.  Higher cognitive functions were 
intact.  The examiner diagnosed adjustment disorder, mixed, 
with no evidence for PTSD.  In summary, the examiner opined:

In summary, this is a 41-year-old single 
... female who has an adjustment disorder, 
chronic, related to witnessing her ex-
husband attack a male.  There is no 
evidence of post-traumatic stress 
disorder.

The Board has carefully reviewed all medical evidence of 
record, to include private medical records submitted by the 
veteran, and available VA examination reports and findings.  
The records simply does not show that the veteran is 
currently diagnosed with PTSD.

Returning to the July 2002 VA examination report, the Board 
notes the examination was conducted with review of the 
veteran's claims file, including the inservice diagnosis of 
PTSD.   The report further contains discussion of the 
stressful experiences she reported that occurred during her 
active service, which she believes caused her PTSD.  
Notwithstanding, the examiner did not conclude that the 
veteran manifested PTSD.  

The veteran has not presented any other evidence-VA or 
private-indicating that she is currently diagnosed with 
PTSD.

After review of all the medical evidence, the Board concludes 
that the veteran does not manifest PTSD.  The veteran does 
manifest a psychiatric disability other than PTSD, i.e., an 
adjustment disorder, which has been linked to events 
occurring during her active service and, as noted above, in 
the Introduction, has accordingly been referred out for 
separate adjudication by the agency of original jurisdiction.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence 
diagnosing the veteran with PTSD that is the result of her 
active service.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran is currently diagnosed with PTSD.

B.  Lupus Erythematosus

Similarly, while the report of medical examination at 
discharge from active service, dated in April 2002, reflects 
a history of lupus, current medical evidence is absent a 
diagnosis of lupus erythematosus.  

Specifically, the July 2002 VA examination report notes an 
ANA titer inservice measuring 1:40.  However, renal functions 
were noted to be normal, and the examiner observed that 
rheumatoid factors and sedimentation rates have been 
negative.  No symptoms of arthritis were observed, and no 
skin lesions.  Overall, the examiner noted, the veteran 
manifested no symptoms of lupus.  The examiner diagnosed 
slightly positive ANA on occasion, probably of no 
significance.

In February 2004, the veteran again underwent VA examination.  
The examiner again noted the ANA reading of 1:40 during 
active service.  The veteran had no further complaints but 
reported a history of lupus erythematosus in her family.  She 
indicated she had been followed ever since with testing of 
ANAs.  In February 2004, she reported, her ANA measured 
1:160.  But she reported no other complications.  There were 
no complaints, symptoms, or manifestations of renal, eye 
disease, skin conditions, psychiatric conditions, weight loss 
or other conditions that manifests as an activity of lupus.

Objective testing of the veteran revealed negative ANA 
findings.  The report reflects an impression of lupus 
erythematosus (not found at present).  The examiner offered 
the following opinion:

In relation to the lupus erythematosus, 
the veteran presents a history in her 
family of lupus erythematosus.  There has 
been no active lupus erythematosus in her 
case; however, some elevation in ANAs 
have been present.  The opinion of this 
examiner is that the veteran does not 
present lupus erythematosus at this time 
but she has been adviced (sic) to 
continue follow ups with her doctors 
because of her family history.  This 
examiner did not find evidence of Lupus 
being aggravated nor present during the 
service.

The examiner indicated the veteran's claims file had been 
reviewed.

The veteran has not presented any other evidence-VA or 
private-indicating that she is currently diagnosed with 
lupus erythematosus.

After review of all the medical evidence, the Board concludes 
that the veteran does not manifest lupus erythematosus.  

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence 
diagnosing the veteran with lupus erythematosus that is the 
result of her active service.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran is currently diagnosed with lupus erythematosus.

C.  Hyperlipidemia

In the present case, the July 2002 VA examination report 
shows that the veteran manifests high cholesterol.  The 
diagnosis is confirmed by private medical treatment records 
submitted by the veteran dated in June 2003, reflecting that 
she is currently diagnosed with hyperlipidemia treated with 
prescribed Zocor.  Moreover, the April 2002 report of medical 
examination at discharge reflects a diagnosis of 
hypercholesterolemia.  Notwithstanding, the Board finds that 
the preponderance of evidence is against the grant of service 
connection for this diagnosis.

As noted in the August 2003 statement of the case, 
hyperlipidemia is not considered a disability for which 
compensation may be established.  It is considered to be a 
lab finding only.  "Hyperlipidemia" is a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hyperlipoproteinemia, hypercholesterolemia, 
etc.  Dorland's Illustrated Medical Dictionary, 794 (27th ed. 
1988); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.)

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's hyperlipidemia, in and of itself, 
causes any impairment of earning capacity.  Moreover, the 
veteran filed separate claims for service connection for 
hypertension, a heart murmur, and a disability manifested by 
chest pains, conditions which could be the underlying disease 
and/or disability potentially related to the findings of 
elevated cholesterol and lipid levels.  These claims were 
denied in the September 2002 rating decision.  The veteran 
elected not to appeal these denials and, hence, they have 
since become final and cannot be for consideration here.  The 
medical records reflect no other finding or indication of any 
other disability that may be manifested by the findings of 
hyperlipidemia.  

Consequently, the Board must conclude that the preponderance 
of the evidence is against finding that service connection is 
warranted for hyperlipidemia, alone.

After careful consideration of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for hyperlipidemia.

D.  Summary

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of her assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether she manifests PTSD or lupus 
erythematosus that may be etiologically linked to service, or 
concerning the existence of her hyperlipidemia and whether 
she manifests an underlying condition to which the 
hyperlipidemia may be etiologically connected.  Consequently, 
her statements are competent with regard to her subjective 
complaints and her history, but they do not constitute 
competent medical evidence for the purpose of establishing 
current disability, or of showing a causal connection between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

With regret, the Board finds that absent medical evidence 
supporting a diagnosis of PTSD or lupus erythematosus, the 
Board is not able to find that the veteran manifests PTSD or 
lupus erythematosus that is the result of her active service.  
In so finding, the Board points out that the record reflects 
that she has been diagnosed with a psychiatric disorder other 
than PTSD-namely, an adjustment disorder-that has been 
found to be the result of stressful events the veteran 
experienced during her active service, and that she presents 
with a family history of lupus erythematosus.  Should the 
veteran eventually be diagnosed with PTSD and/or lupus 
erythematosus, she is urged to again apply for service 
connection for these disabilities.  Again, as noted above, 
the Board has referred for separate adjudication the issue of 
service connection for an acquired psychiatric disorder, 
other than PTSD.

Hence, as the medical evidence does not reflect that the 
veteran currently manifests PTSD or lupus erythematosus and 
as hyperlipidemia is not a disability for VA compensation 
purposes, and there is no medical evidence reflecting that 
laboratory findings of hyperlipidemia are manifestations of 
conditions other than hypertension, a heart murmur, or a 
disability manifested by chest pains-conditions previously 
denied in an unappealed rating decision that has since become 
final-the preponderance of the evidence is against finding 
that the veteran's hyperlipidemia, alone, meets the criteria 
for service connection.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.303.  Espiritu, 
supra. 

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD, lupus 
erythematosus, and hyperlipidemia.  The benefit sought on 
appeal is accordingly denied.

II.  Increased Evaluation

The veteran contends, in essence, that her intermittent 
pelvic pain following endometrial ablation is worse than 
originally evaluated and that a higher evaluation is 
warranted therefor. 

The RO originally granted service connection for chronic 
intermittent pelvic pain following endometrial ablation 
(claimed as tubal ligation, dilation and curettage (D&C), and 
endometrial ablation in a  September 2002 rating decision, 
assigning a 10 percent evaluation under Diagnostic Code 7699-
7614 for an unlisted gynecological condition evaluated 
analogous to disease, injury, or adhesions of the fallopian 
tube (to include pelvic inflammatory disease) (see 38 C.F.R. 
§ 4.27 (2004)), effective May 1, 2002, which is the day after 
her separation from active service.  The RO based its 
decision on service medical records showing complaints of and 
treatment for gynecological problems during active service, 
including surgical correction involving tubal ligation and 
two surgeries to remove fibroids.  

In July 2002, the veteran underwent VA examination.  The 
report of VA examination shows complaints of dysmenorrhea and 
menorrhagia with a history of treatment with oral 
contraceptive pill for approximately two years and then D&C.  
Subsequently, she underwent endometrial ablation with 
hysteroscopy myomectomy, which eliminated her menses.  She 
then required laparoscopic tubal ligation with a 2nd 
myomectomy.  She underwent additional laparoscopy for pain, 
which resolved after ablation for a period of time but 
recurred just prior to her separation from active service.  
The pain is now described as intermittent and not associated 
with menses, physical activities or bodily functions.  It is 
of short duration, always in the left lower quadrant of the 
abdomen, and has no precipitating causes as far as the 
veteran can determine.  The examiner objectively observed the 
veteran to be well-developed, well-nourished, and in no acute 
distress.  The abdomen was found to be benign with well-
healed umbilical and suprapubic incisions.  The uterus was 
found to be mobile and irregular.  A 2 centimeter myoma was 
noted in the uterus, just above the cervix.  The adnexa was 
not palpable.  The examiner diagnosed chronic intermittent 
pelvic pain, initially improved following endometrial 
ablation and uterine leiomyoma.  The examiner opined the pain 
may be associated with the residual endometirum or with the 
leiomyoma and recommended that the veteran use non-steroidal 
anti-inflammatory agents for pain until such medication fails 
to control the pain, at which time the veteran may wish to 
consider an abdominal hysterectomy.  

In February 2004, the veteran underwent further VA 
examination, at which time she made no complaints relative to 
her gynecological conditions.  The examiner observed no 
abnormalities or deformities and made no findings or 
diagnoses concerning her gynecological condition.  Rather, 
the examiner found the abdomen to be soft and without mass or 
organomegaly or tenderness.

The veteran has submitted no further evidence of treatment 
for this condition, has made no further specific complaints 
or arguments, and has not notified VA of any further 
treatment she has received for this condition.

The 10 percent evaluation for this disability has been 
confirmed and continued to the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  

The veteran's intermittent pelvic pain following endometrial 
ablation was evaluated as 10 percent disabling under 
Diagnostic Code 7699-7614, for disease, injury, or adhesions 
of the fallopian tube (including pelvic inflammatory disease) 
manifested by symptoms requiring continuous treatment.  See 
38 C.F.R. § 4.116, Diagnostic Code 7614 (2004).  A higher, 30 
percent, evaluation could be warranted where manifested 
symptoms are not controlled by continuous treatment.  
However, the medical evidence simply does not show that the 
required manifestations are present.  The medical evidence 
does not show that the veteran's symptoms are not controlled 
by continuous treatment.  Rather, whereas the July 2002 VA 
examination reflects complaints of intermittent pain, the 
February 2004 VA examination reflects no complaints or 
findings concerning this disability.  Rather, abdominal 
examination was negative in July 2002 and, in February 2004, 
the examiner found the abdomen to be soft and without mass or 
organomegaly or tenderness.  Moreover, as noted above, the 
veteran has not reported that she has required treatment for 
this disability.  She has submitted no further evidence of 
treatment for this condition, has made no further specific 
complaints or arguments, and has not notified VA of any 
further treatment she has received for this condition.

A higher, 30 percent, evaluation could also be warranted for 
endometriosis with pelvic pain or heavy or irregular bleeding 
not controlled by treatment, under Diagnostic Code 7629.  The 
Board notes that the veteran's report of medical examination 
at discharge appears to show treatment for a condition of the 
endometrium.  However, even assuming, as is required, that 
the veteran has a diagnosis of endometriosis substantiated by 
laparoscopy, the Board observes that the July 2002 VA 
examination report notes that the veteran's menses was 
terminated by hyteroscopic myomectomy.  That would appear to 
render the diagnostic code inapplicable in the present case.  
Yet, even if this were not the case, the Board notes that, as 
with Diagnostic Code 7614, there is simply no evidence to 
suggest that the veteran's symptoms are not controlled with 
treatment.  

The Board further notes that it has referred to the RO for 
consideration for service connection, to include the 
assignment of separate, compensable evaluation, the 
manifested uterine leiomyoma.  As this matter has not yet 
been adjudicated by the RO, the Board is precluded from 
addressing it further at this time and cannot therefore 
consider the manifestation of a myoma in evaluating the 
currently service-connected pelvic disability.

Noting the medical evidence in this case of post-surgical 
scarring associated with the veteran's inservice surgeries, 
the Board has considered whether separate evaluations are 
warranted for this manifestation.  While the evaluation of 
the same disability manifestations under various diagnoses is 
prohibited, see 38 C.F.R. § 4.14 (2004), separate evaluations 
are warranted for different disability manifestations, even 
when all are associated with the same service-connected 
injury or disease, provided that the symptomatology of one 
problem does not duplicate or overlap with that of another.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.25(b) (2004).  The Board finds, however, that 
neither the lay nor the medical evidence in this case 
identifies any symptomatology separate and distinct 
indicative of a disability of the skin.  Medical assessments 
of record disclose that the scars from the inservice surgery 
are well healed and asymptomatic.  There are no changes in 
the skin noted in either the July 2002 or February 2004 VA 
examination reports attributable to these scars.  Abdominal 
examination was negative in July 2002.  In February 2004, the 
examiner found the abdomen to be soft and without mass or 
organomegaly or tenderness.  The veteran has not claimed a 
skin problem attributable to these scars alone.  

In finding that a separate evaluation for a skin disability 
is not warranted in this case, the Board has considered both 
the 2002 amendments to the rating criteria pertaining to 
scars and other disabilities of the skin, see 67 Fed. Reg. 
49,950 (July 31, 2002), and the rating criteria as they 
existed prior to the amendments, as both are potentially 
applicable in this case.  VAOPGCPREC 3-2000.

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant a higher, 30 
percent, evaluation for intermittent pelvic pain following 
endometrial ablation are not met.  While the medical evidence 
clearly establishes that she experiences pain due to this 
disability, and that treatment is required to control it, the 
medical evidence simply does not show that symptoms of the 
veteran's service-connected gynecological disability are 
uncontrolled with continuous treatment.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Here, the Board finds no evidence of an exceptional 
disability.  While the July 2002 VA examination report 
alludes to the fact that further surgery may eventually be 
required, the medical evidence does not reflect that she yet 
has required surgery for this disability since her separation 
from active service.  The evidence does not show, nor has the 
veteran alleged, that her service connected intermittent 
pelvic pain following endometrial ablation interferes with 
her employability.  Hence, the evidence cannot establish that 
the service-connected intermittent pelvic pain following 
endometrial ablation, alone, interferes markedly with her 
employment so as to make application of the schedular 
criteria impractical.  Hence, as a whole, the evidence does 
not show that the impairment resulting solely from the 
intermittent pelvic pain following endometrial ablation 
warrants extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from the service-connected intermittent pelvic pain 
following endometrial ablation is adequately compensated by 
the 10 percent evaluation herein confirmed and continued.

The Board has considered whether the assignment of "staged 
ratings" may be warranted for any period of time from the 
date of service connection for this disability, in accordance 
with Fenderson, supra, but finds that such is not warranted 
in the present case.


ORDER

Service connection for PTSD is denied.

Service connection for lupus erythematosus is denied.

Service connection for hyperlipidemia is denied.

An initial evaluation greater than 10 percent for 
intermittent pelvic pain following endometrial ablation is 
denied.


REMAND

The veteran also seeks a higher initial evaluation for her 
service-connected headaches, and to appeal the evaluations 
initially assigned her left knee and lower back disabilities.  
In this regard, the Board has reviewed the record and finds 
that additional development is necessary before appellate 
action may be completed in this case.

First, the Board notes the veteran submitted additional 
medical evidence concerning her service-connected headache 
condition.  This evidence is a statement proffered by the 
veteran's private treating physician, dated in June 2004.  
Dated subsequent to the February 2004 VA examination report, 
the statement shows that the veteran's headaches have 
increased in frequency.  This evidence further reflects that 
the medication prescribed for her headaches, Imitrex, which 
the veteran reported was working to alleviate her headaches 
in February 2004, is no longer effective.

A review of the claims file reflects that the RO did not have 
an opportunity to issue a supplemental statement of the case 
considering this evidence in evaluating the service connected 
disability.  As the medical evidence presents a different 
disability picture than that portrayed in the February 2004 
VA examination, the Board finds it must return the evidence 
to the RO for its consideration.  See 38 C.F.R. § 19.37 
(2004).

Second, the Board notes that the veteran submitted an 
effective notice of disagreement to the evaluations initially 
assigned her left knee and lower back disabilities.

In May 2004, the veteran submitted a second substantive 
appeal in response to the April 2004 supplemental statement 
of the case.  This supplemental statement of the case was 
rendered following a rating decision dated in the same month 
which granted service connection for the claimed left knee 
and lower back disabilities, evaluating each as 10 percent 
disabling, effective May 1, 2002, the day after the veteran 
was discharged from active service.  The RO omitted the 
issues of left knee and lower back conditions from the 
supplemental statement of the case, as the issues had 
initially been timely appealed as ones involving the grant of 
service connection.  However, the Board reads the veteran's 
specific, expressed dissatisfaction concerning the issues of 
the left knee and lower back to indicate her disagreement in 
the evaluations initially assigned.  

The Board thus accepts the May 2004 substantive appeal as an 
effective notice of disagreement as to the evaluations 
initially assigned the veteran's newly service connected left 
knee and lower back disabilities.  However, the RO has not 
had an opportunity to issue a statement of the case 
addressing the issues.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated her for 
her headache disorder from her discharge 
from active service in 2002 to the 
present.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded her for her headaches from the 
VA Medical Center (MC) in Birmingham, 
Alabama and any other VAMC the veteran 
may identify, from 2002 to the present-
that are not already of record.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
appropriate specialist, to determine the 
nature and extent of her service-
connected headache disorder.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history and 
describe any current symptoms and 
manifestations attributed to the 
service connected headache disorder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neurological or 
other pathology attributed to the 
service connected headache disorder.  
The examiner is specifically 
requested to comment on the 
frequency and duration of headaches 
and whether the headaches are 
prostrating in severity or 
completely prostrating and 
prolonged, productive of severe 
economic inadaptability.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should issue a statement of 
the case regarding the issue of initial 
evaluations higher than 10 percent for 
hyperextension of the left knee with 
internal derangement, status post 
arthroscopic repair and higher than 10 
percent for low back pain, respectively.  
The veteran should be apprised of her 
right to submit a substantive appeal as 
to these issues and to have her claims 
reviewed by the Board.

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claim for entitlement to 
an initial evaluation higher than 10 
percent for headaches, including 
consideration of Fenderson, supra.  If 
the decision remains in any way adverse 
to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, she is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of her claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


